DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd M. Carrico  (US 8,566,327 B2).
	As per claim 1, Carrico teaches “a system for identifying relevant information for an entity comprising: one or more processors,” (figs. 1B and 1C); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to: 
generate a plurality of search queries comprising a seed entity and one or more entities associated with the seed entity, the generation comprising: 
“determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“identifying properties associated with the second entity and the seed entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“generating a search query that is associated with a subset of the identified properties,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“determining that the seed entity is associated with a third entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
in response to the determination that the seed entity is associated with the third entity: 
determining degrees of difference between: 
“a first link between the seed entity and the second entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“a second link between the third entity and a fourth entity validated to be linked to the third entity; and creating a second search query based on the determined degrees of difference,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 2, Carrico further shows “wherein the instructions further cause the system to: determine a frequency at which the third entity appears; and wherein the creating of the second search query is further based on the frequency,’ (col. 2 lines 10-25, col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 3, Carrico further shows “wherein the instructions further cause the system to: 
determine a second degree of difference between: 
“the second entity or the seed entity; and the third entity, and wherein the creating of the second search query is based on the second degree of difference,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30). 
	As per claim 4, Carrico further shows “wherein the instructions further cause the system to: conduct the second search query,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30);
“determine probabilities that respective results of the second search query are spurious based on a number of the results,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30);
“determine whether to discard a subset of the results based on the determined probabilities,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30); and
“selectively discard the subset of the results based on the determination of whether to discard the subset,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 5, Carrico further shows “wherein the first link indicates a first relationship between the seed entity and the second entity and the second link indicates a second relationship between the third entity and the fourth entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 6, Carrico further shows “wherein the second search query corresponds to the third entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 7, Carrico further shows “wherein the instructions, when executed, further cause the system to: create a third search query based on a misspelling of the third entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 8, Carrico further shows “wherein the seed entity comprises a pseudonym,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 9, Carrico further shows “wherein the second entity comprises an institution,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 10, Carrico further shows “wherein the instructions further cause the system to: determine second degrees of difference between: the seed entity and the second entity,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“the third entity and the fourth entity,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“wherein the second search query is created based on the determined second degrees of difference,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30). 
	As per claim 11, Carrico teaches “a computer-implemented method comprising: 
“generating a plurality of search queries comprising a seed entity and one or more entities associated with the seed entity, the generation comprising: determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“identifying properties associated with the second entity and the seed entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“generating a search query that is associated with a subset of the identified properties; determining that the seed entity is associated with a third entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“in response to the determination that the seed entity is associated with the third entity: determining degrees of difference between: a first link between the seed entity and the second entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“a second link between the third entity and a fourth entity validated to be linked to the third entity; and creating a second search query based on the determined degrees of difference,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 12, Carrico further shows “determining a frequency at which the third entity appears; and wherein the creating of the second search query is further based on the frequency,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 13, Carrico further shows “determining a second degree of difference between: the second entity or the seed entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30); and 
“the third entity; and wherein the creating of the second search query is based on the second degree of difference,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 14, Carrico further shows “conducting the second search query,’ (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30); 
“determining probabilities that respective results of the second search query are spurious based on a number of the results; determining whether to discard a subset of the results based on the determined probabilities; and selectively discarding the subset of the results based on the determination of whether to discard the subset,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 15, Carrico further shows “wherein the first link indicates a first relationship between the seed entity and the second entity and the second link indicates a second relationship between the third entity and the fourth entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 16, Carrico further shows “wherein the second search query corresponds to the third entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 17, Carrico further shows “creating a third search query based on a misspelling of the third entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 18, Carrico further shows “determining second degrees of difference between: the seed entity and the second entity; and the third entity and the fourth entity; and wherein the second search query is created based on the determined second degrees of difference,’ (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 19, Carrico teaches “a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: generating a plurality of search queries comprising a seed entity and one or more entities associated with the seed entity, the generation comprising: determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“identifying properties associated with the second entity and the seed entity; generating a search query that is associated with a subset of the identified properties,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); 
“determining that the seed entity is associated with a third entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“in response to the determination that the seed entity is associated with the third entity: determining degrees of difference between: a first link between the seed entity and the second entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30); and 
“a second link between the third entity and a fourth entity validated to be linked to the third entity; and creating a second search query based on the determined degrees of difference,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30).
	As per claim 20, Carrico further shows “wherein the instructions further cause the one or more processors to: determine second degrees of difference between: the seed entity and the second entity; and the third entity and the fourth entity; and wherein the second search query is created based on the determined second degrees of difference,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5lines 50-col. 7 lines 30). 



	
                                                               Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 7,672,833 B2) by Blume; Matthias




                                          
                                          



                                            

                                               Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 16, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153